Exhibit 10.18


AMERICAN REALTY CAPITAL V, LLC
405 PARK AVENUE, 15TH FLOOR, NEW YORK, NY 10022
T: (212) 415-6500 F: (212) 421-5799





August 16, 2013


BY ELECTRONIC MAIL


OLMC Partners, LLC
5215 Old Orchard Road
Suite 625
Skokie, IL 60077
Attention: Brian Howard
Email: BHoward@stageequity.com    


Re:
Agreement for Purchase and Sale of Real Property, having an effective date of
July 15, 2013, by and between American Realty Capital V, LLC, a Delaware limited
liability company (together with its successors and assigns, “Buyer”), and OLMC
Partners, LLC, a Delaware limited liability company (“Seller), as amended by
letter agreement, dated July 18, 2013, and effective July 23, 2013, by and
between Buyer and Seller, and letter agreement, dated August 14, 2013, by and
between Buyer and Seller (as amended, the “Agreement”)



Dear Mr. Howard:


Reference is made to the Agreement. Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Agreement.


This letter agreement shall serve to memorialize the following matters:


1.
Pursuant to Section 11 of the Lease (the “APC Lease”) with Adult Primary Care
Center, Ltd. (“APC”), APC is required to post an Irrevocable Letter of Credit in
the amount of $25,000.00, effective through December 24, 2013 (the “LOC”). As a
condition precedent to Buyer’s obligation to proceed to Closing, Seller shall be
required to (i) deliver to Buyer an assignment of, or replacement to, the LOC
naming Approved Assignee as beneficiary, and otherwise in the same form as
previously accepted by Seller as landlord under the APC Lease (the “New LOC”),
OR (ii) deposit $25,000.00 with Escrow Agent at Closing, to be held pursuant to
the Post-Closing Escrow Holdback Agreement attached hereto as Exhibit A and made
a part hereof (the “Holdback Agreement”). In the event Seller elects to proceed
under clause (ii) next above, Buyer and Seller shall execute the Holdback
Agreement and deliver same to the Escrow Agent on or prior to the Closing Date.



2.
Notwithstanding anything in the Agreement to the contrary, the Closing Date
shall be August 21, 2013, and Buyer waives the right, set forth in Section 10 of
the Agreement, to extend the Closing Date.







--------------------------------------------------------------------------------

OLMC Partners, LLC
August 16, 2013
Page 2 of 3





3.
Purchaser accepts the condition of title and survey and confirms that it has
accepted the condition of the Property and waives any right to terminate the
Agreement under the provisions of Section 6(b) of the Agreement.



4.
At Closing, Buyer shall receive a $4,000.00 credit against the Purchase Price to
compensate Buyer for the cost to perform certain repairs and replacements within
the parking lot at the Property.



Except as expressly modified by this letter agreement, the terms, covenants and
conditions of the Agreement shall remain in full force and effect, and shall be
unmodified.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this letter agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this letter agreement to the other party
upon request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------

OLMC Partners, LLC
August 16, 2013
Page 3 of 3





Please acknowledge Seller’s agreement to and acceptance of the terms hereof by
countersigning this letter agreement on behalf of Seller in the space provided
below.
        
Sincerely,
AMERICAN REALTY CAPITAL V, LLC
By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President






AGREED TO AND ACCEPTED
AS OF AUGUST 16, 2013:


 
 
OLMC PARTNERS, LLC, a Delaware limited liability company




 
By: /s/ Michael Z. Margolies
 
   Name: Michael Z. Margolies
 
   Title: Attorney for Seller
 
 
 

   
























Cc:    Michael Z. Margolies (by Electronic Mail)
Jesse Galloway (by Electronic Mail)








--------------------------------------------------------------------------------








EXHIBIT A


HOLDBACK AGREEMENT


(attached)






